Order entered July 16, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00131-CR

                             JEREMY DALE WILSON, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-80583-2017

                                            ORDER
          The reporter’s record in the above appeal was due May 26, 2018. When it was not filed,

we notified court reporter Antoinette Verla by postcard dated May 30, 2018 and directed her to

file, by June 29, 2018, (1) the reporter’s record, (2) written verification that no hearings were

recorded, or (3) written verification that appellant had not requested the reporter’s record. To

date, the reporter’s record has not been filed and we have had no communication from Ms.

Varela. We note that the clerk’s record, filed May 24, 2018, reflects appellant is indigent and the

proceedings were recorded by a court reporter but does not contain a request for the reporter’s

record.

          We ORDER court reporter Antoinette Varela to file, WITHIN TWENTY DAYS of the

date of this order, (1) the reporter’s record or (2) written verification that appellant has not
requested the reporter’s record. Ms. Varela is cautioned that the failure to comply with this

Court’s order will result in the Court taking whatever action it deems appropriate to ensure that

this appeal proceeds in a more timely fashion, which may include ordering that Ms. Varela not

sit as a court reporter until she complies with the Court’s order.

        We DIRECT the Clerk to send copies of this order to the Presiding Judge, 366th Judicial

District Court; Antoinette Varela, official court reporter, 366th Judicial District Court; and to

counsel for all parties.




                                                      /s/     CRAIG STODDART
                                                              JUSTICE